DETAILED ACTION

Response to Remark

This communication is considered fully responsive to the amendment filed on 09/02/22.
a. Independent claims and the related dependent claims have been amended.
b. Rejection to claim under Double Patenting is withdrawn since it has being amended accordingly.
c. The previous 103 rejection has been replaced with a new 103 rejection by adding a new prior art by Varanese, wherein Varanese discloses the newly added claim limitations.
			
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2016/0029245, “Hong”) in view of Jeong (US 2016/0143078, “Jeong”); Tan (US 2004/0184426, “Tan”); and Ranta et al. (WO 2014/161168, “Ranta”) and further in view of Varanese et al. (US 2014/0010539, “Varanese”).
Regarding claim 1, Hong discloses a data transmission method, applied to a processor and a transmitter of a device, the method the comprising: 
- allocating, by the processor (See ¶.172, a processor, not shown, for process a logical channel through BS), according to a bandwidth required by media access control (MAC) layer data and a bandwidth (See fig.8 and ¶.271-273, MAC header identifies a logical channel instance a corresponding MAC SUD; See S710 & S720 fig.7, receive radio resource configuration dedicated information and identify logical channel; See ¶.45, an ideal backhaul needs to be established between a macro cell BS and an RRH node. The ideal backhaul indicates a backhaul that shows a significantly high throughput and a significantly low delay, like a dedicated point-to-point connection that uses an optical fiber and Line Of Sight (LOS) microwave. Unlike the above, a backhaul that shows a relatively low throughput and a relatively high delay) of a logical channel in a physical layer, one or multiple logical channels in a physical layer (See ¶.54, the MAC layer may perform mapping between logical channels and transport channels. In addition, the MAC layer may multiplex MAC Service Data Units (SDUs) to Transport Blocks (TBs) that are transferred from one or more different logical channels to physical layer transport channels. In addition, the MAC layer may de-multiplex Transport Blocks (TBs) to MAC Service Data Units (SDUs) where the Transport Blocks (TBs) are transferred from one or more different logical channels to physical layer transport channels), 
- wherein the one or multiple logical channels is used to carry the group of MAC layer data (See fig.8-9 and ¶.276-279, a group of MAC CEs according to logical channel ID);
- encoding, by the processor, the MAC layer data to generate physical layer data (See fig.1 for hierarchy of layers; See fig.12-13 and ¶.328;  See ¶.54, the MAC layer may perform mapping between logical channels and transport channels. In addition, the MAC layer may multiplex MAC Service Data Units (SDUs) to Transport Blocks (TBs) that are transferred from one or more different logical channels to physical layer transport channels; Examiner’s Note: encapsulating higher layer into lower layer such as physical layer is the process of encoding); and 
- sending, by the transmitter, over the one or multiple logical channels in the physical layer, the physical layer data and indication information to a receiving device, wherein the indication information indicates a relationship between the group of MAC layer data and the one or multiple logical channels in the physical layer (See S520 & S525 fig.5 and S720 fig.7, identify logical channel; See fig.8-9, logical channel ID related with MAC CEs; See S1020 fig.10, transmit radio resource configuration dedicated information; Examiner’s Note: the secondary prior art by Jeong discloses the indication related with MAC and logical channels).
Hong discloses the relationship of logical channel ID and a plurality of MAC CEs (See fig.9), but does not explicitly disclose what Jeong discloses “the indication information indicates a relationship between the MAC layer data and the one or more logical channels (Jeong, See fig.4, relationship between MAC layer and logical channels; ¶.62, The eNB may send the UE the allowance using a UE-specific message of the RRC sublayer or a UE-specific Control Element (CE) of the MAC sublayer. In the latter case, the MAC header includes a MAC sub-header including a logical channel ID reserved for use of indicating the presence of the UE-specific MAC CE field and thus it is possible to inform the UE that the use of D2D resources is allowed using the MAC CE filed indicated by the logical channel ID. It may also be possible to use the MAC sub-header including a specific logical channel ID reserved for the purpose of indicating the allowance for use of the D2D resources without extra MAC CE field. In this case, if the MAC sub-header including the logical channel ID is transmitted, this means that the use of the D2D resources is allowed).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the indication information indicates a relationship between the MAC layer data and the one or more logical channels” as taught by Jeong into the system of Hong, so that it provides a way of indicating the allowance for use of the D2D resources without extra MAC CE field (Jeong, See ¶.62).
Hong and Jeong do not explicitly disclose the limitations of “wherein the logical channels in the physical laver are time division multiplexed and has a same fixed bandwidth” and the preamble describing the nature of the invention if an Ethernet comprising the MAC layer and a physical layer.”
However, Tan discloses “wherein the logical channels in the physical layer are time division multiplexed and has a same fixed bandwidth (Tan, See ¶.40, the GSM physical layer is utilized in General Packet Radio Service where 200 KHz bandwidth channels are provided at different carrier frequencies in each cell site. Each 200 KHz channel is further channelized via time division multiplexing into 8 time slots per TDMA (time-division multiple access) frame. Each slot time is 0.577 msec in duration and each TDMA frame is 4.615 msec in duration)” and Ranta discloses “the method is performed in an Ethernet physical interface of the device, and the Ethernet physical interface comprises a media access control (MAC) layer and a physical layer (Ranta, See ¶.55, the communication interface supports hardware for enabling communications via cable, Ethernet or other methods; See ¶.6 and ¶.81, Ranta discloses the method of receiving a buffer status report (BSR) from the communication device and BSR MAC CE and logical channel group implemented in MAC layer and PHY layer as shown in Fig.4; 

    PNG
    media_image1.png
    392
    719
    media_image1.png
    Greyscale

Examiner’s Note: Hong and Ranta are analogous art because they are from the same field of endeavor with respect to presentation methods regarding BSR report and the communication device comprising MAC layer and PHY layer as shown in Fig.4).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the logical channels in the physical layer has time division multiplexed and has a same fixed bandwidth” via communication device comprising an Ethernet interface as taught by Tan and Ranta into the system of Hong and Jeong, so that it provides a way for transmissions between different mobile subscriber stations and a Base Station Transceiver to occur within the 8 time slots (Tan, See ¶.40).
Hong discloses that “a logical channel in a physical layer, one or multiple logical channels in a physical layer” (Hong, See ¶.54, the MAC layer may perform mapping between logical channels and transport channels. In addition, the MAC layer may multiplex MAC Service Data Units (SDUs) to Transport Blocks (TBs) that are transferred from one or more different logical channels to physical layer transport channels. In addition, the MAC layer may de-multiplex Transport Blocks (TBs) to MAC Service Data Units (SDUs) where the Transport Blocks (TBs) are transferred from one or more different logical channels to physical layer transport channels), but does not explicitly disclose the newly added limitations “a bandwidth of a logical channel included in a physical coding sublayer (PCS) of the physical layer.”
However, Varanese discloses one or more logical channels included in a physical coding sublayer (PCS) of the physical layer (See fig.4A-C, blocks or logical channels; See 514 fig.5 and ¶.42, The MAC 508 is coupled to a physical coding sub-layer (PCS) 514 through a reconciliation sub-layer (RS) 510 and a PHY/MAC interface 512 (e.g., an XGMII interface). The PCS 514 is coupled to a physical medium attachment sub-layer (PMA) 524 and through it to a physical medium dependent sub-layer (PMD) 526. The PCS 514, PMA 524, and PMD 526 compose a coax PHY 513. In some embodiments, the MPCP implementation 502 is an example of the MPCP implementation 303 in the CLT 302 (FIG. 3), the PHY/MAC interface 512 is an example of the media-independent interface 306 in the CLT 302 (FIG. 3), the MAC 508 is an example of the MAC 304 in the CLT 302 (FIG. 3), and the coax PHY 513 is an example of the coax PHY 308 in the CLT 302 (FIG. 3); See ¶.44 for the method of bandwidth allocation in detail; See 514 fig.5 and ¶.45 for the method of encoding MAC streams into PCS in PHY layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “a bandwidth of a logical channel included in a physical coding sublayer (PCS) of the physical layer” as taught by Varanese into the system of Hong, Jeong, Tan, and Ranta, so that it provides a way for the MAC layer to be coupled to a physical coding sub-layer through a reconciliation sub-layer (Varanese, See ¶.42) in order for dynamics bandwidth allocation to be communicated to the PCS through the PHY/MAC interface (Varanese, See ¶.43).

Regarding claim 9, Hong discloses “the physical layer data and the indication information are carried in a same data packet (See fig.9).”

Regarding claim 11, it is a device claim corresponding to the method claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 19, it is a claim corresponding to the claim 9 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 20, it is a system claim corresponding to the method claim 1 and the device claim 11 and is therefore rejected for the similar reasons set forth in the rejection of the claims.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hong and Jeong in view of Tan, Ranta, and Varanese and further in view of Kwon et al. (US 2011/0105107, “Kwon”).
Regarding claim 3, Hong, Jeong, Tan, Ranta, and Varanese do not explicitly disclose what Kwon discloses “wherein encoding the group of MAC layer data comprises at least one of the following: block encoding, forward error correction (FEC) and scrambling (Kwon, 1210 fig.12 and ¶.163, scrambler).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “encoding by at least one of block encoding, forward error correction (FEC) and scrambling” as taught by Kwon into the system of Hong, Jeong, Tan, Ranta, and Varanese, so that it provides a way of the codeword format via the channel coding are scrambled by the scrambler to generate OFDM signal (Kwon, See ¶.164).

Regarding claim 13, it is a claim corresponding to the claim 3 and is therefore rejected for the similar reasons set forth in the rejection of the claim.
	 
Allowable Subject Matter

Claims 2, 4-8, 10, 12, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s amendment to the claims, examiner has clarified to the argued claim limitations, using a newly found prior art by Varanese for the newly added claim limitations “one or more logical channels included in a physical coding sublayer (PCS) of the physical.” The previous 103 rejection by Hong in view of Jeong, Tan, and Ranta has been replaced with Hong, in view of Jeong, Tan, and Ranta and further in view of Varanese. 
At pages 7-12, the key argument is that any combination of cited references does not disclose or suggest the newly added limitations “one or more logical channels included in a physical coding sublayer (PCS) of the physical layer.” 
However, Varanese explicitly disclose the newly added claim limitations as rejected in claim 1. The examiner considers the rejection for the newly added claim limitations as a response to the argument and it is not necessary to repeat the rejection here and therefore, the examiner disagrees respectfully.

                                           Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411